



EXHIBIT 10.3



FOURTH AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AND ADMINISTRATION AGREEMENT
THIS FOURTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AND
ADMINISTRATION AGREEMENT, dated as of May 18, 2017 (this “Amendment”), is by and
among T-MOBILE HANDSET FUNDING LLC (the “Transferor”), as transferor, T-MOBILE
FINANCIAL LLC (“Finco”), individually and as servicer, T-MOBILE US, INC., as
guarantor (the “Guarantor”), ROYAL BANK OF CANADA, as Administrative Agent (the
“Administrative Agent”), and the various Funding Agents party to the RPAA
referenced below.
RECITALS:
WHEREAS, the parties hereto have entered into the Amended and Restated
Receivables Purchase and Administration Agreement, dated as of June 6, 2016, as
amended by the First Amendment to Amended and Restated Receivables Purchase and
Administration Agreement, dated as of July 27, 2016, the Second Amendment to
Amended and Restated Receivable Purchase and Administration Agreement, dated as
of October 31, 2016 and the Third Amended to the Amended and Restated
Receivables Purchase and Administration Agreement, dated as of December 23, 2016
(as amended, supplemented or otherwise modified from time to time, the “RPAA”);
and
WHEREAS, the parties hereto wish to amend the RPAA as set forth in this
Amendment.
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
hereinafter set forth and intending to be legally bound hereby, agree as
follows:
ARTICLE 1


DEFINITIONS
Section 1.01Capitalized Terms. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings ascribed thereto in the RPAA.
ARTICLE 2
AMENDMENTS
Section 2.01Amendments to the RPAA.
(a)Section 1.1 of the RPAA is hereby amended by addition of the following
definition in correct alphabetical order:
“No-Service Receivable” shall mean a Transferred Receivable where, in accordance
with the Credit and Collection Policies (i) the related Obligor has requested
cancellation of such Obligor’s wireless service, (ii) such request is accepted
by the Servicer




--------------------------------------------------------------------------------





or its applicable Affiliate without payment in full of amounts owing under the
related Credit Agreement, and (iii) all Scheduled Payments and other amounts due
under the remaining Credit Agreement remain outstanding and payable by such
Obligor following such cancellation of wireless service. For the avoidance of
doubt, a Transferred Receivable becomes a No-Service Receivable on the date on
which the Servicer accepts such request in accordance with the Credit and
Collection Policies.”
(b)Section 1.1 of the RPAA is hereby amended by amending and restating the
definition of “Default Ratio” to read as follows:
““Default Ratio” shall mean, at the end of any Collection Period, the product of
(a) 12 times (b) the quotient of (i) the aggregate of the Receivable Balances of
the Transferred Receivables that became Defaulted Receivables or No-Service
Receivables during the Collection Period over (ii) the Pool Balance at the
beginning of the Collection Period.”
(c)Section 1.1 of the RPAA is hereby amended by amending and restating clause
(j) of the definition of “Eligible Receivable” to read as follows:
“(j) has a Credit Agreement that relates to a service agreement for airtime
service provided by an Affiliate of the Servicer, a termination of which service
agreement by the related Obligor causes acceleration of amounts due under the
Credit Agreement, unless such Receivable is reclassified as a No-Service
Receivable in accordance with the Credit and Collection Policies;”
(d)Annex A of the RPAA is hereby amended by addition of the following clause (d)
to the definition of “Excess Concentrations”:
“(d) an amount equal to the aggregate Receivable Balances of No-Service
Receivables.”


ARTICLE 3
CREDIT AND COLLECTION POLICIES ACKNOWLEDGEMENT
Section 3.01Credit and Collection Policies Acknowledgment.
(a)The parties hereto acknowledge and agree that the Credit and Collection
Policies shall be amended to allow Receivables to become No-Service Receivables.
(b)Finco hereby certifies to the Administrative Agent and the Owners, as of the
date hereof, that it believes that the amendment to the Credit and Collection
Policies referred to in clause (a) above is not reasonably likely to materially
adversely affect the collectability of the Transferred Receivables (or any
Related Rights), or materially decrease the credit quality of any new
Transferred Receivables (in each case, taken as a whole).






2

--------------------------------------------------------------------------------





ARTICLE 4
EFFECTIVENESS; RATIFICATION
Section 4.01Effectiveness. This Amendment shall become effective, and this
Amendment thereafter shall be binding on the parties hereto and their respective
successors and assigns, as of the date first set forth above upon the execution
and delivery of counterparts by the parties hereto.
Section 4.02 Incorporation; Ratification.
(a)On and after the execution and delivery hereof, this Amendment shall be a
part of the RPAA and each reference in the RPAA to “this Agreement” or “hereof”,
“hereunder” or words of like import, and each reference in any other Related
Document to the RPAA shall mean and be a reference to such RPAA as previously
amended, and as amended, modified and consented to hereby.
(b)Except as expressly provided herein, the RPAA shall remain in full force and
effect and is hereby ratified and confirmed by the parties hereto.
(c)After giving effect to this Amendment, the Performance Guaranty previously
executed and delivered by the Guarantor is and shall continue to be in full
force and effect.


ARTICLE 5
MISCELLANEOUS
Section 5.01Representations and Warranties.
(a)The Transferor hereby represents and warrants to the Administrative Agent and
the Owners that its representations and warranties set forth in Section 3.1 of
the RPAA are true and correct in all material respects as of the date hereof.
(b)Finco hereby represents and warrants to the Administrative Agent and the
Owners that its representations and warranties set forth in Section 3.1 and
Section 3.3 of the RPAA are true and correct in all material respects as of the
date hereof.
(c)The Guarantor hereby represents and warrants to the Administrative Agent and
the Owners that its representations and warranties set forth in Section 3.4 of
the RPAA are true and correct in all material respects as of the date hereof.
Section 5.02    No Other Amendments; Status of RPAA and Related Documents. The
amendments set forth herein are limited as specified and shall not be construed
as an amendment to any other term or provision of the RPAA. Nothing herein shall
obligate the Administrative Agent, any Conduit Purchaser, Committed Purchaser or
Funding Agent to grant (or consent to) any future amendment or waiver of any
kind under or in connection with the RPAA or entitle the Transferor to receive
any such amendment or waiver under the RPAA. Except as otherwise




3

--------------------------------------------------------------------------------





expressly provided herein, this Amendment shall not constitute a waiver of any
right, power or remedy of the Owners, the Funding Agents or the Administrative
Agent set forth in the RPPA and Related Documents, and except as expressly
provided herein, this Amendment shall have no effect on any term or condition of
the RPAA or Related Documents.
Section 5.03    Governing Law; Submission to Jurisdiction. THIS AMENDMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY AGREES TO THE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE
PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS.
Section 5.04    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing such
counterpart.
Section 5.05    Additional Designated Email Address. Finco hereby notifies the
Administrative Agent that “Tatiana.Kuzmina1@T-Mobile.com” shall be an additional
“Designated Email Address” for purposes of the RPAA.
[signatures on following page]






4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto have caused a counterpart of this
Amendment to be duly executed as of the date first above written.


 
T-MOBILE HANDSET FUNDING LLC
as Transferor
 
 
 
 
 
By: /s/ Dirk Wehrse                                             
 
Name: Dirk Wehrse
Title: Senior Vice President, Treasury &
Treasurer



 
T-MOBILE FINANCIAL LLC
In its individual capacity and as Servicer
 
 
 
 
 
By: /s/ Dirk Wehrse                                             
 
Name: Dirk Wehrse
Title: Assistant Treasurer



 
T-MOBILE US, INC.
as Guarantor
 
 
 
 
 
By: /s/ Dirk Wehrse                                             
 
Name: Dirk Wehrse
Title: Senior Vice President, Treasury &
Treasurer







 












[Signature Page to Fourth Amendment to A&R RPAA]



--------------------------------------------------------------------------------







ROYAL BANK OF CANADA
as Administrative Agent
 
 
 
 
 
By: /s/ Austin J. Meier                                        
 
Name: Austin J. Meier
Title: Authorized Signatory



 
ROYAL BANK OF CANADA
as a Funding Agent
 
 
 
 
 
By: /s/ Austin J. Meier                                        
 
Name: Austin J. Meier
Title: Authorized Signatory













[Signature Page to Fourth Amendment to A&R RPAA]



--------------------------------------------------------------------------------





 
LANDESBANK HESSEN-THÜRINGEN
GIROZENTRALE,
as a Funding Agent
 
 
 
 
 
By: /s/ Björn Reinecke                                       
 
Name: Björn Reinecke
Title: Assistant Vice President
 
 
 
 
 
By: /s/ Bjoern Mollner                                        
 
Name: Bjoern Mollner
Title: Vice President







[Signature Page to Fourth Amendment to A&R RPAA]



--------------------------------------------------------------------------------





 
THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH,
as a Funding Agent
 
 
 
 
 
By: /s/ Luna Mills                                               
 
Name: Luna Mills
Title: Managing Director











[Signature Page to Fourth Amendment to A&R RPAA]



--------------------------------------------------------------------------------





 
LLOYDS BANK PLC,
as a Funding Agent
 
 
 
 
 
By: /s/ Johnathan Ferris                                      
 
Name: Johnathan Ferris
Title: Director











[Signature Page to Fourth Amendment to A&R RPAA]

